                                                                               SIGNED.


                                                                               Dated: October 17, 2018
                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA
                                                                              _________________________________
                                                Minute Entry Order Paul Sala, Bankruptcy Judge
Hearing Information:
                       Debtor:   RANDALL J OMDAHL
                 Case Number:    2:18-BK-06407-BKM           Chapter: 7

          Date / Time / Room:    MONDAY, OCTOBER 15, 2018 01:30 PM 6TH FLOOR #601

         Bankruptcy Judge:       PAUL SALA
              Courtroom Clerk:   CHRISTINA JOHNSON
               Reporter / ECR:   LETICIA OROSCO                                                          0.00


Matter:
              PRO SE DEBTOR REAFFIRMATION AGREEMENT AND MOTION FOR COURT APPROVAL CREDITOR:
              MOUNTAIN AMERICA CREDIT UNION FILED BY RANDALL J OMDAHL.
              R / M #: 15 / 0



Appearances:

        RANDALL OMDAHL, DEBTOR
        ANDREA WIMMER, FRIEND OF THE COURT




     Case 2:18-bk-06407-BKM                Doc 23 Filed 10/17/18 Entered 10/17/18 11:57:37 Desc
Page 1 of 3                                                                            10/16/2018 2:15:30PM
                                            Main Document    Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry Order
(continue)...   2:18-BK-06407-BKM          MONDAY, OCTOBER 15, 2018 01:30 PM


Proceedings:                                                                                                    1.00

          Ms. Wimmer reviewed the terms of the loan.
          COURT:        On August 30, 2018, Debtor Randall Omdahl entered into a reaffirmation agreement
          ("Reaffirmation Agreement") on a debt owed to Mountain America Credit Union (hereinafter referred to
          as "Creditor") and secured by a 2005 Ford Truck Explorer Sport (hereinafter referred to as "Collateral").
                On October 15, 2018 at 1:30 PM, the Debtor appeared at a hearing on approval of the Reaffirmation
          Agreement. At the hearing, the Debtor informed the Court that he is current on his payments and that the
          Collateral is insured. After reviewing the Debtor's Statement of Intention and Schedules, including
          Schedules I and J, the Motion to Reaffirm and Proposed Reaffirmation Agreement, and after conducting
          a hearing on the Reaffirmation Agreement:


                IT IS HEREBY ORDERED, ADJUDGED AND DECREED:


                   1. That the Debtor's Motion to Approve the Reaffirmation Agreement is DENIED
          because the Court finds, based on the statement submitted by the Debtor in support of the Reaffirmation
          Agreement and Debtor's Schedules I and J, that it is not in the Debtor's best interest to reaffirm the debt
          and/or, to the extent applicable, the presumption of hardship under 11 U.S.C. § 524(m) has not been
          overcome by the Debtor.

                   2. The Debtor has, however, complied with the requirements of 11 U.S.C. §§ 362(h) and
          521(a) by timely indicating his intent to reaffirm the debt and by entering into the Reaffirmation
          Agreement. Because the debtor has complied with the requirements of 11 U.S.C. §§ 362(h) and 521(a)
          (2), 11 U.S.C. § 521(d), which makes "ipso facto default" clauses enforceable, does not apply in this
          case. Accordingly, CREDITOR MAY NOT REPOSSESS THE COLLATERAL AFTER DEBTOR'S
          DISCHARGE IS ENTERED BASED SOLELY ON THE DEBTOR'S FILING OF HIS BANKRUPTCY
          CASE.

                  3. Because the Debtor has complied with the requirements of §§ 362(h) and 521(a)(2)
          and because he is current on his obligations to Creditor, Debtor may retain the Collateral so long as he
          continues to make timely voluntary payments and comply with the requirements of Creditor's loan
          documents ("Loan Documents").

                   4. If Debtor retains the Collateral, then to the extent possible within its system, Creditor
          is authorized to send monthly information statements concerning the debt to Debtor, and to continue
          accepting payments from the Debtor in the same manner as prior to the Debtor filing for bankruptcy.
          Acceptance of voluntary payments from the Debtor, pursuant to the terms of this order, is NOT a
          violation of 11 U.S.C. § 524(a)(2).

                   5. In the event that the Debtor retains the Collateral pursuant to paragraph 3 above, and
          thereafter defaults in the voluntary performance of any of the obligations required by the Loan
       Case 2:18-bk-06407-BKM               Doc 23 Filed 10/17/18 Entered 10/17/18 11:57:37 Desc
Page 2 of 3                                                                             10/16/2018 2:15:30PM
                                             Main Document    Page 2 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry Order
(continue)...   2:18-BK-06407-BKM          MONDAY, OCTOBER 15, 2018 01:30 PM


          Documents, Creditor may enforce its lien rights against the Collateral pursuant to applicable
          non-bankruptcy law. Such enforcement may include written, electronic, and/or telephonic
          communication to the Debtor to notify the Debtor of Creditor's intention to enforce its lien rights,
          including making a report of Debtor's default to credit agencies.

                6. Because the reaffirmation is denied, THE CREDITOR MAY NOT TAKE OR
          THREATEN TO TAKE ANY ACTION TO COLLECT ITS DEBT AS A PERSONAL LIABILITY OF
          THE DEBTOR. HOWEVER, COMPLIANCE WITH THE TERMS OF THIS ORDER IS NOT AN
          ATTEMPT TO COLLECT OR RECOVER ANY PRE-BANKRUPTCY DEBT AS A PERSONAL
          LIABILITY OF THE DEBTOR.

                        IT IS FURTHER ORDERED that the Debtor's discharge should not be further
          delayed.

                        Dated and signed above.


          Copies to be mailed through the BNC to:

          Randall Omdahl
          Mountain America Credit Union




       Case 2:18-bk-06407-BKM               Doc 23 Filed 10/17/18 Entered 10/17/18 11:57:37 Desc
Page 3 of 3                                                                             10/16/2018 2:15:30PM
                                             Main Document    Page 3 of 3
